United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1563
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                               Louis Edward Curtis

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                        for the Southern District of Iowa
                                 ____________

                           Submitted: January 10, 2022
                              Filed: May 16, 2022
                                 [Unpublished]
                                 ____________

Before SMITH, Chief Judge, WOLLMAN and GRASZ, Circuit Judges.
                             ____________

PER CURIAM.

      Louis Edward Curtis was sentenced to twelve months and one day of
imprisonment and ten years of supervised release for failing to register as a sex
offender in violation of 18 U.S.C. § 2250. Curtis was released from prison in 2013.
Curtis committed numerous violations of the terms of his supervised release in the
ensuing years, including sending nude pictures of himself to others, possessing and
viewing pornography, having unapproved contact with minors, and regularly
engaging in public sex acts. These infractions led to modifications of the terms of
his supervised release but no additional prison time.

       In March 2021, Curtis admitted to committing five additional violations of his
supervised release conditions. These violations involved using prohibited
technology and equipment, failing to comply with sex-offender registry
requirements, and possessing pornography. The district court 1 revoked Curtis’s
supervised release and, after calculating a United States Sentencing Commission
Guidelines Manual (“Guidelines”) advisory range of twelve to eighteen months,
imposed a sentence of fifteen months of imprisonment and two years of supervised
release. Curtis appeals, arguing the sentence is substantively unreasonable.

       We “review the imposition of sentences, whether inside or outside the
Guidelines range, [under] ‘a deferential abuse-of-discretion standard.’” United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (quoting United
States v. Hayes, 518 F.3d 989, 995 (8th Cir. 2008)). “A district court abuses its
discretion when it (1) ‘fails to consider a relevant factor that should have received
significant weight’; (2) ‘gives significant weight to an improper or irrelevant factor’;
or (3) ‘considers only the appropriate factors but in weighing those factors commits
a clear error of judgment.’” Id. (quoting United States v. Kane, 552 F.3d 748, 752
(8th Cir. 2009)). “[W]e presume that a within-Guidelines sentence is reasonable[.]”
United States v. Mitchell, 2 F.4th 786, 790 (8th Cir. 2021). And “it will be the
unusual case when we reverse a district court sentence—whether within, above, or
below the applicable Guidelines range—as substantively unreasonable.” United
States v. Brown, 992 F.3d 665, 673 (8th Cir. 2021) (quoting Feemster, 572 F.3d at
464).




      1
      The Honorable Stephanie M. Rose, then United States District Judge for the
Southern District of Iowa, now Chief Judge.
                                       -2-
       The district court did not abuse its discretion in imposing the within-the-
Guidelines-range sentence. Curtis contends the district court failed to consider that
his supervised release had been “largely successful,” his violations were not
particularly serious, and he no longer threatened public safety. Not so. The district
court considered the record and Curtis’s arguments before explaining why it viewed
Curtis’s performance on supervised release and the seriousness of his violations and
past offenses differently than Curtis did. Specifically, the district court found Curtis
had engaged in a “consequential amount of . . . deviant sexual behavior” while on
supervised release and had been “caught over and over again with devices and
viewing pornography[.]” In light of his past crimes and this “string” of violations
for which he had previously been “given a complete pass” before culminating with
an additional five new violations, the district court believed Curtis posed a risk to
public safety. Thus, after considering the relevant factors under 18 U.S.C. § 3553(a)
and the recommended Guidelines range, the district court determined it was time to
revoke Curtis’s supervised release and impose a within-the-Guidelines sentence.
There is no basis to disturb the district court’s decision.2
                        ______________________________




      2
       We reject Curtis’s contention that the district court failed to adequately
consider the effects of the COVID-19 pandemic when imposing his sentence. Cf.
United States v. Marcussen, 15 F.4th 855, 858 (8th Cir. 2021) (explaining that in the
compassionate release context, “the threat of contracting COVID-19 in the prison
environment . . . is not by itself sufficient reason to modify a lawfully imposed prison
sentence”).
                                             -3-